IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

IN THE MATTER OF THE SEARCH OF

INFORMATION ASSOCIATED WITH .
Jenkinschris770@gmail.comTHAT IS Case No. 1:19-MJ-155
STORED AT PREMISES CONTROLLED Filed Under Seal

BY Google LLC. SECS TCE SCR

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Gregory W Schultz, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

l. I make this affidavit in support of an application for a search warrant for
information associated with Google email (Gmail) accounts: jenkinschris770@gmail.com, which
are stored at premises controlled by Google LLC, an e-mail provider headquartered at 1600
Amphitheatre Parkway, Mountain View, CA 94043. The information to be searched is described
in the following paragraphs and in Attachment A. This affidavit is made in support of an
application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to
require Google LLC. to disclose to the government copies of the information (including the
content of communications) further described in Section I of Attachment B. Upon receipt of the
information described in Section I of Attachment B, government-authorized persons will review
that information to locate the items described in Section II of Attachment B.

2. I am a Senior Special Agent with the Tennessee Valley Authority (TVA), Office
of the Inspector General (OIG) and have been since March of 2013. Further, I was previously a
Special Agent with the Diplomatic Security Service (DSS) from 2010 through March 2013 and
previously a Forensic Accountant with the Federal Bureau of Investigation (FBI). I am currently

assigned to the TVA OIG Office located in Chattanooga, TN and my duties include proactively

Case 1:19-mj-00155-CHS Document 2 Filed 10/25/19 Page 1of14 PagelD#: 2
identifying and investigating fraud schemes and/or corrupt activities that pose significant risk

and major financial impact to TVA, a U.S. Government corporation.

3. I have completed the Criminal Investigator Training Program (CITP) at the
Federal Law Enforcement Training Center (FLETC), Glynco, Georgia, the DSS Special Agent
Training Course in Washington, DC and the Air Force Office of Special Investigations (AFOSI)
basic special agent training course. My training comprised several investigative courses
specifically dealing with financial crimes and related fraud schemes to include training in the
enforcement of laws pertaining to financial fraud, conflict of interest, and public corruption
crimes as found in Title 18 of the United States Code.

4. I have been a Certified Fraud Examiner (CFE) since February of 2010; and, as
such, I am required to maintain my certification through annual fraud-related training and
coursework.

5. The following information is based on my own personal observations and
knowledge, as well as information provided from documents and sources noted herein. This
affidavit does not contain all of the information known to law enforcement regarding this
investigation. This affidavit is intended to show merely that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter.

6. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of Title 18 USC § 1031: Major Fraud against
the United States, Title 18 USC § 1343: Fraud By Wire, and Title 18 USC § 371: Conspiracy to
commit offense or to defraud United States have been committed by Christopher James Jenkins
(jenkinschris770@gmail.com) in connection with his employment with the Tennessee Valley

Authority (TVA) as a principal project manager. There is also probable cause to search the

Case 1:19-mj-00155-CHS Document 2 Filed 10/25/19 Page 2o0f14 PagelD#: 3
information described in Attachment A for emails related to the initiation and proliferation of
these crimes further described in Attachment B.
PROBABLE CAUSE CONCERNING MAJOR FRAUD

ee James C. Jenkins was employed as a TVA Project Manager from May 23, 2011 to
February 24, 2017. James C. Jenkins’ TVA official email address was JcJenkins(@tva.gov. Prior
to working at TVA, Jenkins was a partner in and/or owner of Miller Electric Inc. (MEC),
Facilities Technology Alliance (FTA), and Facilities Technology Solutions (FTS).

8. Emails, records, interviews and documents gathered during the course of the
investigation indicate that while working as a TVA project manager, Jenkins steered contracts
and purchase orders to, and approved the payment of invoices for, businesses in which he had a
personal interest or from which he would receive a financial benefit.

9. In 2011, Enerfab Inc., headquartered in Cincinnati, Ohio, considered purchasing
Miller Electric Inc., where it appears that Jenkins had an ongoing financial interest. While
working as a project manager at TVA, Jenkins awarded and approved invoices and steered TVA
contracts to Enerfab, while brokering the purchase of Miller Electric Inc., to personally and
financially benefit himself.

10. Facilities Technology Solutions, (FTS) is a limited liability corporation
headquartered in Chattanooga, Tennessee, owned by Chris Jenkins, Gail Jenkins, (Chris
Jenkins’s spouse, hereafter “Gail”), and John Pemberton Guerry, also known as Pem Guerry.
Records indicate that as a result of FTS’s operations and a commercial debt, Chris and Gail
Jenkins owed Guerry hundreds of thousands of dollars. Jenkins used his position at TVA to

reduce his personal debt by awarding and steering TVA contracts to Signix, Inc., a corporation

owned and controlled by Guerry.

Case 1:19-mj-00155-CHS Document 2 Filed 10/25/19 Page 3o0f14 PagelD#: 4
ii: On Oct 24, 2016, an email was sent from Jcjenkins@tva.gov to
jenkinschris770@gmail.com. The forwarded email contains an earlier email dated Sept 12, 2011
from Jenkins to Guerry with the subject “Any Update with Miller?” Jenkins is a partial owner of
a company named Facility Technology Solutions (FTS), and in the email he (Jenkins) claims to
owe Pem Guerry $129,060, after subtracting payments made to “Signix”, among other items.
The email indicates a meeting was to take place between McKendree Miller, a.k.a. Ken Miller,
(President of Miller Electric Inc.) and the Enerfab Chief Executive Officer (CEO) in Cincinnati
on September 21, 2011. Jenkins indicates in this email, “The deal with him [Jenkins] and Miller
will be finalized as soon as they [Miller Electric] gets an inked deal with them [Enerfab]”.

12. On Aug 30, 2011, an email was sent from Jcjenkins@tva.gov to Ken Miller, and
tells him that he [Jenkins] got the main contracts executed today for Enerfab. I reviewed the
contracts TVA had with Enerfab Inc., and TVA began doing business for the first time with
Enerfab in August 2011.

13. On May 9, 2013, TVA awarded a purchase order (PO) contract to Signix Inc. for
a total of $23,240.25. The PO was awarded to Signix for a contract to supply TVA with “My
Dox” licenses. Signix Inc., 1203 Carter Street, Chattanooga, TN 37402 is owned by Guerry.
Guerry is listed on Signix Inc. invoice number TVA-0413.

14. On Jan 6, 2017, an email was sent from Jcjenkins@tva.gov to
jenkinschris770(@gmail.com. The email contains an earlier email dated May 7, 2013, from
Jenkins to Tiffany Scott (a TVA Procurement Agent) wherein Jenkins told Scott to contact
Guerry for a project kick-off regarding the Signix contract.

15. On Jan 6, 2017, an email was sent from Jcjenkins@tva.gov to

jenkinschris770@gmail.com. The email contains an earlier email dated April 17, 2013 from

Case 1:19-mj-00155-CHS Document 2 Filed 10/25/19 Page 4of14 PagelD#:5
Jenkins to Guerry in which Jenkins tells Guerry, “Are you kidding!!!! No way I can approve this
invoice!!!” The email string contains an approval confirmation, signed by Chris Jenkins,
generated from TVA’s internal invoice system (Maximo) for Signix Inc., invoice # 2023275.

16. I reviewed a report from the TVA invoice system (Maximo) containing a listing
of invoices which Chris Jenkins approved. Jenkins approved Signix Inc, Invoices 2023275 and
2109709; and TVA awarded paid Signix Inc. a total of $23,475.

17. On Dec 27, 2016, an email was sent from Jcjenkins@tva.gov to
jenkinschris770@gmail.com. The email contains an earlier email dated October 24, 2016 from
Jcjenkins@tva.gov to jenkinschris770@gmail.com, and contains an excel spreadsheet
attachment titled “October 26, 2016 Notes”. The excel spreadsheet appears to be an accounting
of monies owed to Guerry by Jenkins, and under the column heading, “Paid by Chris and Gail
Jenkins”, there is an entry reducing the debt owed to Guerry by $24,000, for payments made by
TVA for the Signix purchase order. This appears to indicate that Jenkins reduced his personal
debt to Guerry by using his position at TVA to approve the Signix invoices.

18. On January 16, 2017, an email was sent from Jcjenkins@tva.gov to
jenkinschris770@gmail.com. This email contains an earlier email dated November 23, 2011
from Guerry to Jenkins stating, “I am optimistic that we have come up with a plan that could
save about $100,000 in taxes for me (all of which would be credited against your debt to me).
Jenkins responds, “TVA Attorneys, Ken Miller (Miller Electric Inc.) and Bowen met yesterday
in an attempt to reach some sort of settlement, looking optimistic. Enerfab and Miller will have
their agreement completed by the first week of December. This will allow Miller to move
forward and have some relief while collecting Bowen and EPB monies, Enerfab and their team

have been instrumental in these negotiations moving forward at a much quicker pace.”

Case 1:19-mj-00155-CHS Document 2 Filed 10/25/19 Page 5of14 PagelD#: 6
19. | reviewed a report from the TVA invoice system (Maximo) containing a listing
of Enerfab Inc. invoices James C. Jenkins approved. Jenkins approved 21 separate invoices for
Enerfab Inc. from September 2011 — June 2012, totaling $10,011,980.

20. Asa TVA project manager, Chris Jenkins was required to fill out a financial
disclosure form, OGE form 450. On Feb 20, 2012, in response to the question; “I have
reportable liabilities (debts) for myself, my spouse or my dependent children”, Jenkins answered
“no”. On the question; “I have reportable assets or sources of income for myself, my spouse or
my dependent children”, Jenkins answered, “yes”. Jenkins listed the following under the
reportable assets section: “Miller Electric Contractors Inc., Shareholder Agreement, Stock sale
back to the company”. The TVA ethics department asked Jenkins for clarification. On May 9,
2012, Jenkins emailed the TVA ethics department and stated that he no longer holds stock in
Miller Electric, and the retirement plan offered to all Miller employees ceased when he left the
company. Jenkins states that Miller Electric had two accounts receivable that affected his net
value of Miller Stock, but the accounts receivable were closed this spring (2012) “without Miller
receiving additional payments that would affect my purchase price”.

21. I reviewed a purchase agreement, signed on January 10, 2011, between Chris
Jenkins, Ken Miller, MJW Partnership and Chuck Wallen, who is Miller Electric Inc.’s Chief
Financial Officer (CFO). Jenkins sold his 24.5% ownership interest in Miller Electric Inc. for
$91,000 in cash and the cancellation of two separate debts; $150,000 and $22,000.

22, On September 20, 2011, Chuck Wallen, using email address
chuck@millerelectric.net , forwarded an email to Jenkins, at jcjenkins@tva.gov , Subject:
Addendum to Purchase Agreement, and stated “Chris [Jenkins] will additionally receive the sum

of $12,000 a quarter as consideration for redemption of his stock in Miller Electric Contractors

Case 1:19-mj-00155-CHS Document 2 Filed 10/25/19 Page 6of14 PagelD#: 7
Inc., and his partnership interest in MJW General Partnership. Jenkins then sent an email to Gail
Jenkins, at gjenkins33@comcast.net, stating “ The $91K is for payments to Guerry” and “The
amendment we have discussed is to go from $12,000 per quarter to $1,000 per week which
works out to $4,000 more per year”

23. On Sept 22, 2011, an email is sent from jejenkins@tva.gov to Gail Jenkins at
gjenkins33@comcast.net, discussing the addendum to the Miller Electric purchase agreement.
Gail Jenkins then emailed back, “Your big card of holding TVA work over them [Miller
Electric] doesn’t work as they now have their own contract with TVA.”

24. Facilities Technology Alliance Inc. (FTA) is a limited liability corporation
headquartered at 613 Shallowford Road, Chattanooga, Tennessee. I reviewed the State of
Tennessee articles of organization for FTA, and noted that Chris Jenkins is listed as a founding
member, as is Miller Electric Inc. (which is also located at 613 Shallowford Road, Chattanooga,
Tennessee). Chris Jenkins did not list his ownership interest in FTA when he submitted the TVA
Financial Disclosure Form, OGE 450.

25. I reviewed bank statements and signature cards for the FSG bank account of FTA,
613 Shallowford Road, Chattanooga, TN. McKendree E. Miller, Charles S. Wallen and Chris
Jenkins are identified as the authorized signors on the FTA account.

26. I reviewed a report from TVA invoice system containing a listing of
approximately $63M for the period, 2011-2019 paid to FTA.

27. I reviewed a report from the TVA invoice system (Maximo) containing a listing
of the invoices approved by Jenkins. On February 22, 2012, Jenkins approved FTA Invoice

#1344467; in the amount of $88,441.68. McKendree (Ken) Miller is listed as the contact on this

report.

Case 1:19-mj-00155-CHS Document 2 Filed 10/25/19 Page 7 of 14 PagelD#: 8
28. Ll interviewed McKendree (Ken) Miller, who stated that while Jenkins was
working for TVA as a project manager he was “using his connections at TVA” to get Enerfab
Inc. to purchase Miller Electric. Jenkins’s value to Enerfab and Miller Electric Inc., was his
(Jenkins) employment with TVA. Jenkins made it known he could “get work for TVA”.
McKendree Miller stated that Facilities Technologies Solutions (FTS) was a failed joint venture
between Jenkins and Guerry.

29. [reviewed reports from the TVA contract management system, containing the

total dollars paid to the following contractor(s):

(a) Facilities Technologies Alliance (FTA): $101,610,889 (2004-2019)
(b) Miller Electric Inc.: $6,029,034 (2009-2018)

(c) Enerfab Inc.: $33,164,016 (2011-2018)

30. In summary, there is probable cause to believe that James Christopher Jenkins
used the aforementioned email addresses to communicate and steer TVA purchase orders and
invoices for his personal financial benefit, by communicating false and misleading
documentation to conceal his personal ownership interest in companies to which TVA awarded
contracts. Moreover, Jenkins failed to fully and accurately disclose to TVA his assets and
liabilities on OGE form 450, related to Facilities Technology Solutions, Miller Electric

Contractors Inc., Signix Inc., Enerfab Inc., and Facilities Technology Alliance.

BACKGROUND CONCERNING E-MAIL

Case 1:19-mj-00155-CHS Document 2 Filed 10/25/19 Page 8o0f 14 PagelD#: 9
31. In my training and experience, I have learned that Google LLC provides a variety
of on-line services, including electronic mail (“e-mail”) access, to the public. Google LLC
allows subscribers to obtain e-mail accounts at the domain name “gmail.com”, like the e-mail
account[s] listed in Attachment A. Subscribers obtain an account by registering with Google
LLC. During the registration process, Google LLC asks subscribers to provide basic personal
information. Therefore, the computers of Google LLC are likely to contain stored electronic
communications (including retrieved and unretrieved e-mail for Google LLC subscribers) and
information concerning subscribers and their use of Google LLC services, such as account access
information, e-mail transaction information, and account application information. In my training
and experience, such information may constitute evidence of the crimes under investigation
because the information can be used to identify the account’s user or users.

32. In my training and experience, e-mail providers generally ask their subscribers to
provide certain personal identifying information when registering for an e-mail account. Such
information can include the subscriber’s full name, physical address, telephone numbers and
other identifiers, alternative e-mail addresses, and, for paying subscribers, means and source of
payment (including any credit or bank account number). In my training and experience, such
information may constitute evidence of the crimes under investigation because the information
can be used to identify the account’s user or users.

33. In my training and experience, e-mail providers typically retain certain
transactional information about the creation and use of each account on their systems. This
information can include the date on which the account was created, the length of service, records
of log-in (i.e., session) times and durations, the types of service utilized, the status of the account

(including whether the account is inactive orp closed), the methods used to connect to the account

Case 1:19-mj-00155-CHS Document 2 Filed 10/25/19 Page 9 of14 PagelD #: 10
(such as logging into the account via the provider’s website), and other log files that reflect usage
of the account. In addition, e-mail providers often have records of the Internet Protocol address
(“IP address’’) used to register the account and the IP addresses associated with particular logins
to the account. Because every device that connects to the Internet must use an IP address, IP
address information can help to identify which computers or other devices were used to access
the e-mail account.

34, In my training and experience, in some cases, e-mail account users will
communicate directly with an e-mail service provider about issues relating to the account, such
as technical problems, billing inquiries, or complaints from other users. E-mail providers
typically retain records about such communications, including records of contacts between the
user and the provider’s support services, as well records of any actions taken by the provider or
user as a result of the communications. In my training and experience, such information may
constitute evidence of the crimes under investigation because the information can be used to
identify the account’s user or users.

CONCLUSION

30: Based on the forgoing, I request that the Court issue the proposed search warrant.
Because the warrant will be served on Google LLC who will then compile the requested records
at a time convenient to it, there exists reasonable cause to permit the execution of the requested
warrant at any time in the day or night.

REQUEST FOR SEALING

36. I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of

Case 1:19-mj-00155-CHS Document 2 Filed 10/25/19 Page 10o0f14 PagelD#: 11
the targets of the investigation. Accordingly, there is good cause to seal these documents
because their premature disclosure may seriously jeopardize that investigation.
Respectfully submitted,

Lu, t sAe

Gr ads, Schultz
Senior Special Agent

TVA — Office of the Inspector General

Subscribed and sworn to before me on CLL, bes 2g , 2019

C Ich.

Honorable Christopher H. Steger
UNITED STATES MAGISTRATE JUDGE

 

Case 1:19-mj-00155-CHS Document 2 Filed 10/25/19 Page 11o0f14 PagelD#: 12
ATTACHMENT A

The email account to be searched are known active Gmail accounts assigned to James

Christopher Jenkins: jenkinschris770@gmail.com.

 

Case 1:19-mj-00155-CHS Document 2 Filed 10/25/19 Page 12 o0f14 PagelD#: 13
ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by Gmail LLC. (the “Provider”)

To the extent that the information described in Attachment A is within the possession,
custody, or control of the Provider, including any emails, records, files, logs, or information that
has been deleted but is still available to the Provider, the Provider is required to disclose the

following information to the government for each account or identifier listed in Attachment A

from January of 2011 through present date:

a. The contents of all e-mails associated with the account, including stored or preserved
copies of e-mails sent to and from the account, draft e-mails, the source and destination
addresses associated with each e-mail, the date and time at which each e-mail was sent,
and the size and length of each e-mail;

b. All records or other information regarding the identification of the account, to include full
name, physical address, telephone numbers and other identifiers, records of session times
and durations, the date on which the account was created, the length of service, the IP
address used to register the account, log-in IP addresses associated with session times and
dates, account status, alternative e-mail addresses provided during registration, methods
of connecting, log files, and means and source of payment (including any credit or bank
account number);

c. The types of service utilized;

d. All records or other information stored at any time by an individual using the account,

including address books, contact and buddy lists, calendar data, pictures, and files;

Case 1:19-mj-00155-CHS Document 2 Filed 10/25/19 Page 13 0f14 PagelD#: 14
e. All records pertaining to communications between the Provider and any person regarding
the account, including contacts with support services and records of actions taken.

Il. Information to be seized by the government

All information described above in Section I that constitutes evidence of violations of
Title 18 USC § 1031: Major Fraud against the United States, Title 18 USC § 1343: Fraud By
Wire, and Title 18 USC § 371, those violations involving James C. Jenkins and Gail Jenkins,

including, for each account or identifier listed on Attachment A, information pertaining to the

following matters:

a. Discussions regarding payments and contracts made between Facilities Technology
Alliance, Facilities Technology Solutions, Signix, Miller Electric, Enerfab, Bowen, and
the Tennessee Valley Authority (TVA).

b. Contact information on individuals related to the discussions discovered above;

c. Financial discussions or records regarding Facility Technology Alliance, Facilities
Technology Solutions, Signix, Miller Electric, Enerfab, Bowen and the TVA or
associated partners, suppliers, contractors or sub-contractors;

d. Discussions regarding financial relationships between Facility Technology Alliance,
Facilities Technology Solutions, Signix, Miller Electric, Enerfab, Bowen and the TVA,
and any and all others involved with Facility Technology Alliance, Facilities Technology
Solutions, Signix, Miller Electric, Enerfab, Bowen and the TVA, known and unknown;

e. Information concerning individuals associated with Facility Technology Alliance,
Facilities Technology Solutions, Signix, Miller Electric, Enerfab, Bowen and the TVA

and any affiliated entities, to include their identities and/or whereabouts.

Case 1:19-mj-00155-CHS Document 2 Filed 10/25/19 Page 140f14 PagelD #: 15
